 


 HR 479 ENR: To replace a Coastal Barrier Resources System map relating to Coastal Barrier Resources System Grayton Beach Unit FL–95P in Walton County, Florida.
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
One Hundred Ninth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and six 
H. R. 479 
 
AN ACT 
To replace a Coastal Barrier Resources System map relating to Coastal Barrier Resources System Grayton Beach Unit FL–95P in Walton County, Florida. 
 
 
1.Replacement of Coastal Barrier Resources System map relating to Grayton Beach Unit FL–95P in Walton County, Florida 
(a)In generalThe map described in subsection (b) relating to the Coastal Barrier Resources System unit Grayton Beach Unit FL–95P, located in Walton County, Florida, as included in the set of maps entitled Coastal Barrier Resources System referred to in section 4(a) of the Coastal Barrier Resources Act (16 U.S.C. 3503(a)), is hereby replaced by another map relating to that unit entitled Grayton Beach Unit FL–95P and Draper Lake Unit FL–96 and dated July 24, 2006. 
(b)Replaced map describedThe map replaced under subsection (a) is subtitled COASTAL BARRIER RESOURCES SYSTEM GRAYTON BEACH UNIT FL–95P DRAPER LAKE UNIT FL–96 and dated October 24, 1990. 
(c)AvailabilityThe Secretary of the Interior shall keep the maps referred to in subsections (a) on file and available for inspection in accordance with the provisions of section 4(b) of the Coastal Barrier Resources Act (16 U.S.C. 3503(b)). 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
